﻿
Forty-five years ago, the United Nations was formed to turn guns into ploughshares. Today, in Nicaragua, we are turning this great dream of the United Nations into a reality. This past 25 February, under United Nations auspices, the Nicaraguan people voted for peace. That day marked a grand moment in our history. After more than a half century of oppression, the Nicaraguan people broke free of their prison of ideologies and dictators. The silent act of thousands of our people in the electoral precincts became a vigorous shout in rejection of violence and in favour of peaceful and civic ways of resolving social conflict and political differences.
The Nicaraguan people resoundingly voted for the Government I am honoured to preside over today. They voted to unite us, firmly and forever, to all other countries which have chosen the path of freedom. The United Nations were guarantors of this election, the first truly free election we have had in 169 years of existence as a republic. I, like many other Nicaraguans of my generation, had for the first time in my life the opportunity to vote freely. In the name of all Nicaraguans, I deeply thank this world forum and all the other international organizations and nations which have supported our desire to be free. You made it possible for Nicaragua on 25 February, to enter a new era. In only five months we have achieved peace, culminating with the successful demilitarization and disarmament of the 21,000 members of the Nicaraguan resistance. In less than five months, we have substantially reduced the size of the Nicaraguan armed forces, going from an army of 96,000 members to one of 34,000. We are also achieving the removal of all weapons that have been in civilian hands, burying under concrete over 18,000 rifles which belonged to political forces. We are pushing hard to conclude negotiations concerning the limitation of military arms and personnel. Nicaragua's success in disarmament has set an example by destroying weapons such as those I today presented to the Secretary-General of the United Nations.
We view as a constructive step for all humanity the disarmament agreements which have been reached between the United States and the Soviet Union. But there is something more. Today I should like to proclaim democracy as the heritage of all mankind. None the less, we must be deeply concerned with what it would mean to lose the birth of democracy in Nicaragua, which has already cost so much, because it has been an important step towards peace and stability throughout all of Central America. Were we to lose peace and not consolidate our democracy, we would be erasing one of the great conquests of America. Therefore, from this rostrum, I call upon all democracies the world over to commit themselves to the cause of Nicaraguan democracy.
In these five months of our new Government, our people have experienced unprecedented liberty and respect for human rights. In Nicaragua, the people are no longer afraid to live in their homeland. In Nicaragua, they are no longer afraid to work. In Nicaragua, they are no longer afraid of criticizing their government. There is no longer any fear to produce. Small farmers, manufacturers and merchants, all are free to buy and sell their products freely in the marketplace. Parents no longer fear for their children’s lives. In Nicaragua, they no longer fear going to school to study. They no longer fear thinking for themselves. There is no longer any fear for the future. In Nicaragua, there is no longer any fear of peace. The people know the words of Pope John Paul II, who said the "new face of peace today is the promotion of development".
In the name of all Nicaraguans, I can say today from this global forum that we Nicaraguans have faith in God, faith in freedom, faith in democracy, faith in our homeland, faith in ourselves and faith in all our sister nations which have given us their support and understanding. But there is something of even greater importance. My homeland, Nicaragua, is not only in tune with the democratic currents flowing across the world. It is also the fruit of a new regional movement which the United Nations has actively supported and protected with creativity, originality and courage. I have the honour of representing my country in a year of special significance in modern history.
Nicaragua is firmly committed to maintaining its independence vis-à-vis hegemonic interests. As a member of the Non-Aligned Movement, Nicaragua will assume the challenge of transcending ideological barriers which have separated us and removing them. Nicaragua condemns the invasion of Kuwait by Iraq, and supports the resolutions adopted by this Organization's Security Council. At the same time we welcome the release of Nelson Mandela and support the elimination of racism and apartheid.	.
The reunification of the German people is of great significance to my people and stands as a living example of the success of reconciliation. I dream of a unified Central America. I dream of a demilitarized Central America. I dream of a Central America that lives in freedom. I dream of a Central America engaged in permanent dialogue. I dream of a Central America enjoying progress.
We hope that the world will share and continue to support efforts in favour of a democratic Central America, demilitarized and free of any military presence so that one day we can proclaim to the world that Central America is a zone of peace and co-operation. It is time to put an end to violence and armaments and to start working towards the supremacy of civil society over arms. No longer should any Central American have to bow his or her head or lower his dignity in the face of force or dictatorship. We have begun the great revolution of non-violence, the civic and democratic revolution of the vote and of respect for each individual ' s dignity, freedom and rights. We believe that understanding among nations is the route to international reconciliation.
This revolution, which binds Central America together more and more, advances political integration with the establishment of a Central American parliament. We aspire to the formation of a Central American economic community. We have agreed on a common strategy which will permit our economies to participate under competitive conditions in an economic plan of action which is essential to the life of our region. 
But we cannot restrict ourselves to our own regional sphere. Latin America is the dream of Bolivar, and is the name of our great community. All in America that is great, is the result of unity. Our great revolutions - the political ones for independence, as well as the cultural ones - have been affected by an awareness of unity, which is reborn again today with the triumph of democracy. Only as a regional community will we gain the power to solve such grave common problems as the external debt, and enable our economies to participate in international markets. We are small and we are poor but our ideals give us stature.
The national reconciliation we are seeking in Nicaragua, as in ongoing efforts towards reconciliation throughout the world today, has no grander objective than to strengthen individual rights. The smaller a country the better it understands and feels the value of human rights. In this sense, and in the name of Nicaragua, I proclaim our firm commitment to support the United Nations Decade for International Law.
Permit me now to turn from the encouraging prospects for the future to the urgent needs of the present. It has been said, in honour of our gender, that women are the guardian angels of the present. A woman with a child in her arms knows that the future is the present. Without doubt we in Nicaragua have opened our arms to peace and democracy. Today Nicaragua confronts a situation similar to that faced by some countries at the end of the Second World War. We know that our own efforts will be essential and a turning-point in the reactivation of our economy, through an economic and social compact, a process we began on the twentieth of this month among workers, business and government. This is a new style of government in Nicaragua.
We recognize and accept our responsibility to realize adjustments and transformations which will make our economies viable. However, this effort must be complemented by international co-operation, including preferential treatment. We view international co-operation, not as a substitute for our own efforts, but as a necessary additional element to achieve steady development and growing participation in international trade.
To support our democracy is to extend the frontiers of liberty and justice in the world. Those who understand that know that Nicaragua's democratization, and its economic recovery, represent a necessary pre-condition for the consolidation of peace throughout the region.
I should like to emphasize the following point, which is crucial if my country is to achieve peace and democracy, and that is the need to support the incorporation of thousands of Nicaraguan refugees who have been displaced, or demobilized from the Nicaraguan resistance, and those soldiers affected by the reductions in the army, into the productive process of the nation.
Lastly, I wish to refer to the enormous burden which the foreign debt represents for our people. The various initiatives and debt strategies which have been used around the world signify real progress in some cases. We view with optimism President Bush's initiative for the Americas, based on proposals for trader debt and development, which need to be analysed carefully by our countries. None the less these efforts to date are not enough. It is necessary for the international community to give us greater support with the goal of making our heavy debt burden more bearable. Then our countries will be able to direct their financial resources towards the urgent economic and social necessities they face.
I believe that a renegotiation of the debt in concessionary terms for the Central American countries must be viewed from a moral perspective, not solely in economic terms but rather as a necessary step towards resolving the painful development crisis which many of our countries face and which ultimately hurts us all. Only in this way can we create and bequeath a more just and stable world to the men and women of tomorrow, the children of today - our children, our grandchildren and other children like them - for whom we have to fight, as my late husband, Pedro Joaquin Chamorro, used to say, sometimes to the very death. In this sense we express our firm support of the World Summit for Children, our total conviction that any action by the United Nations today would lack purpose if it did not have the clear desire to achieve for our nations what we want for our children. 
Nicaragua has been like a rock, placed by geography and by history at the centre of the American world. This rock feels the force of all the political and social winds and is lashed by universal trends. All our heroes have fought against empire-builders and invading forces. The destiny of our nationality seems to transcend boundaries. For this reason, if there is a country which stands at one, profoundly at one with this Organization, it is my homeland. Please do not leave us alone. 
